PER CURIAM.
We affirm the trial court’s judgment and sentence entered pursuant to its order revoking appellant’s probation. However, we remand with instructions to enter an amended order revoking probation which is consistent with the violation of probation affidavit dated September 28, 1998, and filed on October 5, 1999. The current order of revocation refers to the original violation of probation affidavit, and that affidavit fails to allege that Taylor neglected to make his required reports. See Highsmith v. State, 633 So.2d 1203 (Fla. 1st DCA 1994).
AFFIRMED; REMANDED in part.
WOLF, KAHN and LAWRENCE, JJ., concur.